Order filed April 7, 2021




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-21-00050-CV
                                    __________

          IN RE DANCAR ENERGY CONSTRUCTION, LLC


                            Original Mandamus Proceeding

                                     ORDER
       Relator, Dancar Energy Construction, LLC, has filed a petition for writ of
mandamus in which it requests that we direct the Honorable Robin Darr, sitting by
assignment in the 385th District Court of Midland County, Texas, (1) to vacate that
part of a December 21, 2020 order in Cause Number CV-54482 in which she
declared that four documents were not privileged and (2) to vacate and set aside a
March 31, 2021 order in Cause Number CV-54482 in which she denied Relator’s
motion for reconsideration of the December 21, 2020 ruling and ordered Relator to
produce the documents by April 7, 2021.
       Relator has filed two motions in this original proceeding. In the first motion,
Relator requests that this court issue a temporary stay of the March 31, 2021 order
while we consider the petition for writ of mandamus. We grant the motion and order
that the March 31, 2021 order is stayed until further order of this court or final
resolution of this original proceeding.
       In the second motion, Relator requests that this court allow Relator to file the
four documents under seal for in camera review and to provide Relator with
instructions for submitting the document to this court for in camera review. We
grant the motion and order that Relator may file documents numbered 453414–
453414, 455073–455073, 455118–455118, and 876725–876725 under seal. If it is
not possible for Relator to file the documents under seal through the court’s e-filing
system, Relator may request the district clerk to file the documents under seal with
this court.


                                                     PER CURIAM
April 7, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2